Citation Nr: 0930175	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine with 
myofascial strain to the cervical, paraspinal, and upper 
trapezius muscles (hereinafter "cervical spine disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to 
November 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.

The Veteran presented testimony before the Board in April 
2009.  The transcript has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

The Board notes that in March 2009, the Veteran filed a claim 
to remove his ex-wife from his dependency allowance.  The 
Board is referring this matter to the RO for appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A preliminary review of the record reveals there appear to be 
pertinent private medical records outstanding that have not 
yet been added to the claims file.  During the April 2009 
Board hearing, the Veteran testified that he sought treatment 
for his cervical spine disorder on an emergency basis from 
the Appleton Medical Center on at least two occasions.  He 
further testified that one of these occasions was in December 
2008.  Transcript at 8-9.  These records have not been 
associated with the claims folder.  Since these records may 
very well support the Veteran's claim for a rating in excess 
of 10 percent for his service connected cervical spine 
disorder, an attempt should be made to obtain them on Remand.  

Under 38 C.F.R. § 3.159(c)(1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  A follow-up request is not required if a response 
to the initial request indicates that the records sought do 
not exist or that a follow-up request for the records would 
be futile.  

A remand is necessary in order to afford the Veteran an 
additional VA examination in connection with the claim.  
38 U.S.C.A. § 5103A(d).  During the April 2009 Board hearing, 
the Veteran testified that his cervical spine disorder had 
worsened in severity since the last VA examination in June 
2008.  Specifically, he asserts that he is suffering from 
worsening symptoms to include decreased range of motion, 
pain, neck stiffness, an inability to sit for long periods of 
time, and the need to use over the counter medications to 
alleviate symptoms.  The veteran also testified that he has 
received emergency treatment for his spine disorder since the 
last examination in June 2008.  

The Board can not ascertain to what extent the disabilities 
have increased in severity, if at all, without a new VA 
examination.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the 
Veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last VA examination, the prior VA examination report 
may be inadequate for rating purposes and a new VA 
examination is required.  38 C.F.R. § 3.327(a);
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Moreover, as it is essential in the evaluation of a 
disability, that each disability be viewed in relations to 
its history, and in light of the outstanding evidence of 
record, an additional VA examination is also necessary.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Copies of all pertinent records in the Veteran's 
claims file or, in the alternative, the claims file, should 
be made available to the examiner for review.

Finally, any ongoing VA medical records dated subsequent to 
October 2008 pertinent to the issue should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide the address of 
Appleton Medical Center and the specific 
dates of emergency room treatment.  The 
Veteran must complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  The RO should attempt 
to obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
All requests for records and their 
responses should be clearly delineated in 
the claims folder.
A follow-up request is not required if a 
response to the initial request indicates 
that the records sought do not exist or 
that a follow-up request for the records 
would be futile.  

2.  The RO should obtain records from the 
Milwaukee VA Medical Center dated from 
October 2008 to the present.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
a VA orthopedic examination to ascertain 
the current nature and severity of the 
Veteran's service connected cervical 
spine disorder.  If neurological 
symptomatology is found, and a 
neurological examination is necessary to 
assess any neurological symptoms 
associated with the service-connected 
condition, one should be provided.  The 
Veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  All indicated 
studies should be performed, to include 
any x-rays or magnetic resonance imaging 
studies.  

The examiner should provide data as to 
the range of motion for the cervical 
spine, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  The 
examiner should also specifically 
identify whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

In addition, if applicable, the examiner 
should quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 10 percent for the 
cervical spine disorder in light of all 
pertinent evidence and legal authority.  
Adjudication of the claim for a higher 
evaluation should include specific 
consideration of whether a "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found) is appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

